Title: From Thomas Jefferson to Gouverneur Morris, 16 June 1792
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia June 16. 1792.

My last to you was of Mar. 28. Yours of Apr. 6. and 10. came to hand three days ago.
With respect to the particular objects of commerce susceptible of being placed on a better footing, on which you ask my ideas, they will shew themselves by the inclosed Table of the situation of our commerce with France and England. That with France is stated as it stood at the time I left that country, when the only objects whereon change was still desireable, were those of salted provisions, tobacco, and tar, pitch and turpentine. The first was in negociation when I came away, and was pursued by Mr. Short with prospects of success till their general tariff so unexpectedly deranged our commerce with them as to other articles. Our commerce with their West Indies had never admitted amelioration during my stay in France. The temper of that period did not allow even the essay, and it was as much as we could do to hold the ground given us by the Marshal de Castrie’s Arret admitting us to their colonies with salted provisions &c. As to both these branches of commerce, to wit, with France and her colonies, we have hoped they would pursue their own proposition of arranging them by treaty, and that we could draw that treaty to this place. There is no other where the dependance of their colonies on our states for their prosperity is so obvious as here, nor where their negociator would feel it so much. But it would be imprudent to leave to the uncertain issue of such a treaty the reestablishment of our commerce with France on the footing on which it was at the beginning of their revolution. That treaty may be long on the anvil; in the mean time we cannot submit to the late innovations without taking measures to do justice to our own navigation. This object therefore is particularly recommended to you, while you will also be availing yourself of every opportunity which may arise of benefiting our commerce in any other part. I am in hopes you will have found the moment favorable on your arrival in France when M. Claviere was in the ministry and the dispositions of the National assembly favorable to the ministers.—Your cypher has not been sent hitherto because it required a most confidential channel of conveyance. It is now committed to Mr. Pinckney; who also carries the gazettes, laws and other public papers for you. We have been long without any vessel going to Havre. Some of the Indian tribes have acceded to terms of peace. The greater part however still hold off, and oblige us to pursue more vigorous measures of war.—I inclose you an extract from a circular letter to our Consuls,  by which you will perceive that those in countries where we have no diplomatic representative, are desired to settle their accounts annually with the minister of the U.S. at Paris. This business I must desire you to undertake. The act concerning Consuls will be your guide, and I shall be glad that the 1st. of July be the day to which their accounts shall be annually settled, and paid, and that they may be forwarded as soon after that as possible to the office of the Secretary of state, to enter into the general account of his department which it is necessary he should make up always before the meeting of Congress.—I am with great & sincere esteem Dear Sir your most obedient and most humble servt

Th: Jefferson


P.S. I have said nothing of our whale oil, because I believe it is on a better footing since the Tariff than before. I inclose you a letter from a person in Lyons to Mr. Short, desiring enquiries might be made after a M. de St. Pry, with the result of the enquiries. I am unable to say how you will find the letter writer, as I have no information but what is in the letter itself.

